Per Curiam,
These cases were heard together in the common pleas and the appeals involve the same questions. The plaintiffs in the bills filed are electric companies haviug the same officers and receiving their current from the same plant, but. are separate and distinct in the exercise of their corporate rights and in the transaction of their business. Each supplies a kind of electric current differing from that supplied by the other and each maintains a distinct system of poles and wire. It is alleged in each bill that the defendant has placed its poles and wires in the city of Williamsport in dangerous and unlawful proximity to the plaintiff’s wires and that it threatens to run its poles and wires between the plaintiff’s wires and to cut and move its wires and to interfere with the proper operation of its lines. The prayer of each bill is for an injunction restraining the defendant from cutting or removing the plaintiff’s poles and wires; from placing its wires on the plaintiff’s poles; *506from stringing its wires between the plaintiff’s wires or in close or dangerous proximity thereto and to require the removal of poles and wires that interfere with and injure the plaintiff’s property and endanger the lives and property of its customers and for "such other equitable relief as may seem meet in the premises.”
The defendant in these bills filed cross bills in which it complained of interference with its lines by the defendants in the cross bills and prayed the court, "To adjust the conflicting interests between the said Edison Electric Illuminating Company of Williamsport, Pa., and Lycoming Electric Company, defendants in this cross bill, and the said Citizens Electric Company in the occupancy of the streets, lanes and alleys of the city of Williamsport, as far as possible, and to control all, so that each company may exercise its own franchises as fully as is compatible with the necessary exercise of the other’s and so as not unnecessarily to interfere with the other’s rights in the premises.” Thus the whole subject of dispute was brought before the court. An examination of the parts of the testimony to which our attention has been directed has not convinced us that any error was made in the findings of fact; there is certainly none that would warrant our setting aside any of the findings.
We find no merit in the assignments that the decrees are not pursuant to the allegations of the bills nor in conformity to the prayers thereof. Every phase of the controversy was brought before the court either by distinct allegations of particular acts of interference or by general allegations of encroachment and by the prayers of the cross bills the court was asked to adjust the conflicting interest of the three companies and to control all so that each might exercise its rights without interference with the rights of the others. This is what the appellant asked for and what the court did by its decree. The parts of the decrees forbidding the placing of the defendant’s wires “through and between” the *507plaintiff’s wires and requiring their removal where so placed should not he understood as an absolute prohibition but a prohibition within the distance of twenty-four inches of the plaintiff’s lines as now constructed, with an allowance of space for reasonable anticipated growth and expansion.
The facts found and the conclusions of law thereon are admirably stated in the very clear opinion of the learned judge on which we affirm the decree.
The decree in each case is affirmed at the cost of the appellant.